The cases so far .as they are reported, in which the Supreme Court had interfered, to “ correct the errors” of inferior tribunals, are very few and do not appear to have been very carefully weighed. A few instances may suffice. In Blunt v. Greenwood, 1 Cow. 15, the court did interfere by mandamus to correct the practice of the Common Pleas of New-York, in setting aside afi. fa. as irregular; anda mandamus issued to that effect, commanding them to vacate the rule, setting it aside. (See form of writ, 1 Cow. 22.) The question as to the power of the court to correct such an order by mandamus seems to have been very little discussed on the argument, and the opinion of the court does not advert to it. The reporter heads his marginal note with the following: “Mandamus lies to correct erroneous practice of a court of Common Pleas, except in mere matters of discretion,” but there is no such general claim of jurisdiction nor any such qualification in the opinion of the court. The decision granting the mandamus can only be regarded as an incautious one in the first instance; at all events, as entirely destitute of authority since the decision in the case of the Oneida judges.
In the case of Ex parte Chamberlin, 4 Cow. 49, where a most unprecedented motion was made for a mandamus, to the justices of the General Sessions of the Peace of the county of Oneida commanding them to attach and punish J. C. for n,on-attendance in that court as a witness, the court said: *327" They should have denied this motion at once on the ground that it sought for a mandamus to compel an inferior court to punish for a contempt, had the matter rested there; for every court must judge of its own contempts; but as the private rights of an individual were also implicated, they had for that reason looked into the merits,” and they denied the motion. In ex parte Bostwick, 1 Cow. 143; in ex parte Bailey, 2 Cow. 479 ; in ex parte Johnson, 3 Cow. 371; in ex parte Brown, 5 Cow. 31; in ex parte Bacon, 6 Cow. 392; in ex parte Benson, 7 Cow. 363 ; in ex parte Coster, 7 Cow. 523, the Supreme Court refused the writ on the general ground that they had no right to interfere by mandamus with the decisions of the Common Pleas where they had passed upon questions within their judicial cognizance and discretion. The People v. Chatauque C. P. 1 Wend. 73, and The People v. Columbia C. P., 1 Wend. 297, are cases where the court declined to grant the writ, although in the latter case, Savage, Ch. J. who delivered the opinion of the court, seems to favor the idea, that if affidavits of jurors rejected by the Common Pleas had been improperly rejected, it was “ a question of law and not of discretion,” and therefore a proper subject of review in that court, and a remedy might be afforded by mandamus. This principle was, however, soon after carried into practice in the next case which appears to be the first marked enlargement of their jurisdiction by mandamus, to correct the decisions of inferior tribunals.